IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00333-CR
No.
10-04-00334-CR
No.
10-03-00335-CR
 
Carlos Lopez,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 82nd District Court
Robertson County, Texas
Trial Court # 94-06-15,591-CR
Trial
Court # 94-06-15,592-CR
Trial
Court # 94-06-15,593-CR
 

MEMORANDUM 
Opinion

 




          Carlos
Lopez filed notices withdrawing his appeals from his three aggravated assault
convictions.  See Tex. R. App. P.
42.2(a).
          These
appeals are dismissed.
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Before Chief Justice
Gray,
          Justice Vance, and
          Justice Reyna
Appeals dismissed
Opinion delivered and
filed March 16, 2005
Do not publish
[CRPM]